The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In both of these claims, it is not clear if the indicator solution is shielded prior to or after it has been applied to the fabric.  From the specification it appears that the indicator solution is stored in an applicator or container that shields it from light rather than the indicator solution is shielded from the light after it has been applied to the fabric.  Therefore for examination purposes that limitation is being treated as the indicator solution is stored in a container that is opaque and/or shields it from light.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-9, 15-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Granja (US 2012/0196375) in view of Lucas (US 5,897,854, newly cited and applied) or Shultz (US 2002/0100893, newly cited and applied) and Further in view of Uchiyama (Biomedical Chromatography 2001).  In the patent publication with respect to claim 1, Granja teaches a method for determining the presence of an odorous material on a fabric (see at least the abstract and paragraphs [0003], the "invention is directed to the use of indicator materials, such as fluorescent indicator materials, for detecting or visualizing organic laundry soils, particularly those that tend to be invisible to the naked eye, such as sebum, perspiration, biological soils, odor-causing soils/stains and tannins"; [0094], the soil is a synthetic or natural soil; [0096], sebum and odorless composition of wax monoesters, triglycerides, free fatty acids, squalene, and other components such as cholesterol esters and cholesterol whose bacterial breakdown can produce odors; [0097], perspiration is the production of a fluid consisting primarily of water which also contains the organic substances 2-methylphenol, 4-methylphenol, urea, and lactate; [0152], "Objective: Identifying the presence, or the lack of, of invisible body oils (synthetic or real), odors, or other potential residues that may be present on a fabric, by interaction of the invisible body oils, odors or other residues with a fluorescence chemical" and [0159], synthetic sebum), the method comprising the steps of: applying an indicator to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution – 1-pyrenyldiazimethane or pdam – and its application to fabrics, garments, pillowcases, or sheets); tagging the odorous material with the indicator (see at least paragraph [0193], UV light "will initiate the reaction of the Pdam and the soil/odor"; exposing the fabric including the tagged odorous material to a light at a predefined wavelength to produce florescence of the tagged odorous material; and observing the fluorescence of the tagged odorous material on the fabric (paragraphs [0195]-[0201], using a handheld UV lamp or specific wavelengths about 340 nm images of the fluorescence can be observed and/or taken).  Granja teaches that indicator materials that can be used in the compositions and methods include any indicators know to one of ordinary skill in the art (see paragraph [0119]).  Paragraph [0120] teaches a variety of indicators including the benzofurazan 4-(2-carbazoylpyrroldin-1-yl)-7-(N,N-dimethylaminosulfonyl)-2,1,3-benzoxadiazole.  Paragraphs [0121]-[0124] specify different ones of these indicators for stains having different functional groups.  Of particular relevance to the instant claims are the teaching that the stains include carboxylic acid-containing compounds (paragraph [0121] and aldehyde-containing compounds (paragraph [0122]).  Paragraph [0125] teaches that other indicator materials, and classes and types thereof, suitable for use in the compositions and methods of the present invention will be familiar to those of ordinary skill in the relevant arts.  Granja does not teach the composition of the sebum/perspiration being placed on the fabric or the specifically claimed benzofurazan indicators for the ketone body odor causing compounds.
In the patent Lucas is concerned with methods of reducing body odor.  Column 1 lines 4-16 teach that body odor is most commonly caused by fatty acids on skin and by malodors from microbial sources.  The human skin is naturally populated with numerous micro-organisms which are nourished by various skin secreted substances (eccrine and apocrine sweat, and sebum), skin cell debris, breakdown products of the skin and the organisms themselves.  These unpleasant body odors are mainly organic molecules which have different structures and functional groups, such as amines, acids, alcohols, aldehydes, ketones, phenolics, polycyclics, indoles, aromatics, polyaromatics, etc. They can also be made up of sulfur-containing functional groups, such as, thiol, mercaptan, sulfide and/or disulfide groups. 
In the patent publication Shultz is concerned with odor-absorbing liquid formulations.  Paragraph [0102] teaches the preparation of two sets of test "spike" solutions at various levels in a 1% Triton X 100 aqueous solvent using compounds chosen from prior studies as associated with human odors.  A first set of spike solutions contained known concentrations of butyric acid and isovaleric acid.  Butyric and isovaleric acids are known to be present in human perspiration.  A second set of spike solutions contained known concentrations of six non-acidic organic compounds.  These non-acidic compounds were chosen for their chemical functionality and/or their documented presence in human perspiration or urine.  The six compounds and their functional classes were an aldehyde, isovaleraldehyde (3-methylbutanal); an alcohol, 2-butanol; a ketone, 2-hexanone; an ester, ethylbutyrate (ethyl butanoate); a disulfide, dimethyl disulfide (2,3-dithiabutane); and an unsaturated hydrocarbon limonene (methyl-4-isopropenyl-1-cyclohexene).  Aldehydes, alcohols, and ketones and acids are known to occur in human perspiration and urine.  The ester, unsaturated hydrocarbon, and disulfide are also commonly found in various human use products.     
In the paper Uchiyama reviewed fluorogenic and fluorescent labeling reagents having a benzofurazan (2,1,3-benzoxadiazole) skeleton such as 4-fluoro-7-nitro-2,1,3-benzoxadiazole (NBD-F), 4-N,N-dimethylaminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (DBD-F), 4-aminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (ABD-F), ammonium 7-fluoro-2,1,3-benzoxadiazole-4-sulfonate (SBD-F), 4-hydrazino-7-nitro-2,1,3-benzoxadiazole (NBD-H), 4-N,N-dimethylaminosulfonyl-7-hydrazino-2,1,3-benzoxadiazole (DBD-H), 4-nitro-7-N-piperazino-2,1,3-benzoxadiazole (NBD-PZ), 4-N,N-dimethylaminosulfonyl-7-N-piperazino-2,1,3-benzoxadiazole (DBD-PZ), 4-(N-chloroformylmethyl-N-methyl)amino-7-N,N-dimethylaminosulfonyl-2,1,3-benzoxadiazole (DBD-COCl) and 7-N,N-dimethylaminosulfonyl-4-(2,1,3-benzoxadiazolyl) isothiocyanate (DBD-NCS) relative to their reactivity, fluorescence characteristics, sensitivity and application to analytes.  The second paragraph of the introduction on page 295 teaches that among known derivatization reagents, the compounds with a benzofurazan (2,1,3-benzoxadiazole) skeleton have the following advantages: i) large Φ values of the resultant derivatives; ii) high reactivity to the analytes; and iii) long excitation and emission wavelengths of the derivatives, which avoids from the interference derived from the bio-matrixes.  Many fluorogenic and fluorescent labeling reagents with the benzofurazan skeleton had been developed with some of them being commercially available.  By using those reagents, sensitive and selective determinations of various compounds had been achieved.  Table 1 on page 298 lists various benzofurazan reagents and the functional group for which they are used.  Of particular interest are those used for carboxylic acids and for aldehydes and ketones.  The paragraph bridging pages 300-301 discusses several reagents including DBD-PZ (4-N,N-dimethylaminosulfonyl-7-N-piperazino-2,1,3-benzoxadiazole for carboxylic acids and teaches that among these reagents, DBD-PZ was the best reagent with regard to the sensitivity and reactivity.  DBD-PZ reacted with carboxylic acids at room temperature within 30 minutes in the presence of activation agents, 2,2'-dipyridyl disulﬁde-triphenylphosphine to form ﬂuorescent derivatives (ex. 440 nm, em.569 nm).  The detection limits for DBD-PZ-carboxylic acid derivatives were 3.2–4.7 fmol (S/N = 3) using HPLC.  DBD-PZ was applied to the determination of different compounds including free fatty acids.  The paragraph bridging pages 301-302 discusses NBD-H (7-hydrazino-4-nitro-2,1,3-benzoxadiazole) as a reagent for aldehydes and ketones.  It teaches that NBD-H reacted with aldehydes or ketones at 50 °C within 30 minutes or 2 hours, to form ﬂuorescent derivatives (ex. 470 nm, em. 530–570 nm).  The derivatives of aldehydes and ketones with NBD-H were well separated using HPLC, and the detection limit for the derivative of benzaldehyde was 200 pg.  
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have substituted/incorporated the aldehyde/ketone reactive NBD-H benzofurazan reagent taught by Uchiyama into the Granja method because of its sensitivity and selectivity toward aldehydes and ketones as taught by Uchiyama and the expected presence of such compounds in odor and/or sweat compositions as taught by Lucas and Shultz.  
With respect to claim 7, Ganja teaches the detection aldehydes and ketones on the fabric but does not teach the specifically claimed wavelengths.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the wavelengths taught by Uchiyama for 4-hydrazino-7-nitrobenzofurazan (NBD-H) excitation and detection in the Granja method when the odorous material is an aldehyde or a ketone because of the sensitivity and selectivity achievable with the NBD-H reagent when using those wavelengths.  
With respect to claim 8 figure 1 of Granja shows images of the fabric that were taken.  
With respect to claim 9, Granja teaches producing a plurality of stains as required by the experimental design with at least 5 per product being advised to give some statistical relevance to the result (see paragraph [0176]).  Paragraph [0175] teaches application of 500 microliters of a sebum solution as a suggestion.  However, other amounts can be used depending on desired stain size and dilution.  Paragraph [0131] teaches that once the fabric is coated with the indicator material, it is placed under an ultraviolet light.  The ultraviolet light is turned on.  If there is organic material on the fabric, it will fluoresce and appear to the viewer, although the organic material would not normally be seen under normal light.  In one embodiment, the color and/or wavelength change is not perceptible to the naked eye and is only is perceptible when the fabric is exposed to ultraviolet light.  The color and/or wavelength change visible to the naked eye when the fabric is exposed to ultraviolet light can be qualitatively examined, for example by photography of the fabric upon exposure to ultraviolet light; quantitative comparisons can then be made between fabrics or fabric swatches regarding the difference in fluorescence intensity (brightness) or wavelength (color, e.g., using digital photographic analysis).  Thus application of multiple stains and appropriate processing are either taught by Granja or would have been obvious to one of ordinary skill in the art at the time the application was filed.  
With respect to claim 10, Granja teaches forming an indicator solution including the indicator at least partially dissolved a solvent; and applying the indicator solution to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution and its application to fabrics, garments, pillowcases, or sheets).  
With respect to claims 15 and 17, example 3, paragraph [0202]-[0218]) teach a method for determining the efficacy of a laundry product using the methods of examples 1 and 2 (paragraphs [0147]-[0201]), said method comprising the steps of: applying an odorous material to first and second fabrics; applying an indicator to each of the first and second fabrics with the indicator being a benzofurazan; tagging the odorous material on each of the first and second fabrics with the indicator; washing the first fabric utilizing a laundry product; exposing each of the first and second fabrics to a light at a predefined wavelength to produce fluorescence of the tagged odorous material on each of the first and second fabrics; observing the fluorescence of the tagged odorous material on each of first and second fabrics; and comparing the fluorescence of the observed first and second fabrics (also see paragraph [0022]-[0033] and [0077]-[0088]).  The discussion above with respect to claim 1, shows the obviousness of using The NBD-H benzofurazan as the indicator in the method of claim 15.    
With respect to claims 18-20, the discussion above with respect to claim 9 shows the obviousness of claims 18-20.  
With respect to claim 21 and 28, discussion above with respect to claim 1, shows the obviousness of using NBD-H benzofurazan as the indicator in the method of claim 21.     
With respect to claim 23, Ganja teaches the detection aldehydes and ketones on the fabric but does not teach the specifically claimed wavelengths.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the wavelengths taught by Uchiyama for NBD-H excitation and detection in the Granja method when the odorous material is an aldehyde or a ketone because of the sensitivity and selectivity achievable with that reagent when using those wavelengths.  
With respect to claim 24 figure 1 of Granja shows images of the fabric that were taken.  
With respect to claim 25, Granja teaches producing a plurality of stains as required by the experimental design with at least 5 per product being advised to give some statistical relevance to the result (see paragraph [0176]).  Paragraph [0175] teaches application of 500 microliters of a sebum solution as a suggestion.  However, other amounts can be used depending on desired stain size and dilution.  Paragraph [0131] teaches that once the fabric is coated with the indicator material, it is placed under an ultraviolet light.  The ultraviolet light is turned on.  If there is organic material on the fabric, it will fluoresce and appear to the viewer, although the organic material would not normally be seen under normal light.  In one embodiment, the color and/or wavelength change is not perceptible to the naked eye and is only is perceptible when the fabric is exposed to ultraviolet light.  The color and/or wavelength change visible to the naked eye when the fabric is exposed to ultraviolet light can be qualitatively examined, for example by photography of the fabric upon exposure to ultraviolet light; quantitative comparisons can then be made between fabrics or fabric swatches regarding the difference in fluorescence intensity (brightness) or wavelength (color, e.g., using digital photographic analysis).  Thus application of multiple stains and appropriate processing are either taught by Granja or would have been obvious to one of ordinary skill in the art at the time the application was filed.  
With respect to claim 26, Granja teaches forming an indicator solution including the indicator at least partially dissolved a solvent; and applying the indicator solution to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution and its application to fabrics, garments, pillowcases, or sheets).  
Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Granja in view of Lucas or Shultz and further in view of Uchiyama as applied to claims 1, 15 and 21 above, and further in view of Yoshioka (Sensors and Actuators B 2015).  Granja teaches that the indicator solution can include multiple indicators (see paragraph [0120], the indicator materials can be used alone or in combination) and the measurement of fluorescence with an instrument such as a spectrophotometer at specific wavelengths (see paragraphs [0199]-[0201]) but does not teach the use of a bandpass filter for that purpose.  
In the paper Yoshioka teaches multispectral fluorescence imaging for odorant discrimination and visualization.  Fluorescent dyes with different excitation/emission spectra were mixed into agarose gel to prepare a multiple probe sensing film.  Odorants remained in environment were recorded on the sensing film via a process called odorant exposure.  The odorant-induced fluorescence change of the film under various excitation lights was captured by a CCD camera to obtain multispectral images.  It was demonstrated that the use of multiple fluorescence probes provided discrete emission bands, which increased the dimensions of vector space of the multispectral images.  Complicated interactions between probes and probes, probes and odorants resulted in the diversiform fluorescence change patterns of the images.  Combined with principal component analysis (PCA), different odorants could be discriminated and clustered in the principal component spaces in association with their molecular structures.  A hand-shape odorant mark with region-segmented components was visualized with high spatial resolution.  Additionally, the technique also succeeded in the visualized demonstration of an airflow containing mixed odorants.  Compared with the existing gas and odor sensing technologies, the multispectral fluorescence imaging can be used not only to discriminate different odorants, but also to visualize their time-averaged spatial distribution in environment.  Due to its novelty and high information acquisition ability, it can be expected as a new and powerful tool in odor sensing.  Section 2.2 describes the multispectral fluorescence imaging system as having three excitation wavelength ranges, 240–300 nm, 300–400 nm and 400–700 nm.  By utilizing a shortpass filter, an excitation light with wavelength ranged from 400 nm to 500 nm was obtained.  Four bandpass filters with different wavelengths (380 ± 5 nm, 420 ± 5 nm, 510 ± 6.3 nm, 530 ± 6.8 nm) and a longpass filter with wavelength cut on 610 nm were set in the filer wheel of the cooled CCD digital camera to provide 5 band wavelength ranges.  The CCD camera was used to capture the fluorescence images (16 bit per pixel).  The photographic system was enclosed in a light-tight box and controlled by camera acquisition software.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a multispectral imaging system with bandpass filters as described by Yoshioka because of the possible use of different indicators as taught by Granja and the advantage/ability of detecting emission from multiple indicators as taught by Yoshioka for the multispectral imaging system.  
Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Granja in view of Lucas or Shultz and further in view of Uchiyama as applied to claims 1 and 26 above, and further in view of the Safety Data Sheet for NBD-H (newly cited and applied) and Fischer (US 7,687,244, newly cited and applied) or Jackson (US 2016/0153953, newly cited and applied).  With respect to claim 10, Granja teaches forming an indicator solution including the indicator at least partially dissolved a solvent; and applying the indicator solution to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution and its application to fabrics, garments, pillowcases, or sheets).  Granja does not teach that the indicator solution is placed in a container that shields it from light.  
On page 2 of the safety data sheet, in the handling and storage section it teaches that NBD-H is light sensitive.  
In the patent Fischer teaches a chromogenic composition for  detecting spilled blood.  Column 1, lines 1-6 teach that This working solution is lightly mixed, then placed in a spray bottle, preferably an opaque plastic bottle which does not freely permit passage of light, as the composition is light-sensitive.  The suspect blood area or blood trail is misted with the reagent.  When the reagent comes in contact with blood a brilliant blue color develops.  Column 5, line 55 to column 6, line 5 discuss packaging considerations and teach that the skilled will realize that, for example, hydrogen peroxide is known to be light-sensitive and to degrade in the presence of light.  The chromogenic dye solution may also be affected by light and should be preferably protected from exposure to light.  As noted, both solutions are light-sensitive and are preferably stored in amber, opaque polyethylene bottles.  
In paragraph [0027] of the patent publication Jackson teaches that some color developers used in a water analysis method are light sensitive, so preferably the color developer is stored in an opaque or substantially opaque material container until shortly before use.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to place the NBD-H solution in an opaque and/or light shielding container prior to use because NBD-H is known to be light sensitive as shown by the safety data sheet and Fischer and Jackson clearly teach that such light sensitive reagents/agents should be stored in a light shielding/opaque container prior to use.  
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. With respect to the changes made in the claims, the rejection under 35 U.S.C. 112(a) has been withdrawn by examiner, a new rejection under 35 U.S.C. 112(b) has been applied against several of the claims and the obviousness rejection has been modified to reflect the change in the claim language.  The arguments are moot with respect to the withdrawn and new rejections.  
With respect to the arguments in general, examiner notes that the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Thus for obviousness, the primary Granja reference does not need to disclose all elements of the claim as long as the reference combination shows that its modification to meet the claims would have been considered obvious in view of the references applied against the claim(s). 
The rejection has been modified by replacing the Ogura and Singer references with the Lucas and Shultz references.  These new references show that ketones were also known to be present in perspiration.  Thus the use of NBD-H would have been an obvious choice since it is also clear from these references that aldehydes would also have been present in perspiration and NBD-H is a clear choice for both.  Thus the application of Lucas and Shultz shows that the argument of applicant is not persuasive.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797